89 F.3d 827
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell James CAMPBELL, Plaintiff--Appellant,v.Richard A. LANHAM, Sr.;  Thomas R. Corcoran, Warden;  JackCragway, Administrative Remedy Procedure Coordinator;Asresahegn Getachew, Md;  Correctional Medical Service;Unnamed Staff, Defendants--Appellees.Russell James CAMPBELL, Plaintiff--Appellant,v.Richard A. LANHAM, Sr., Commissioner, Division ofCorrection;  Thomas R. Corcoran, Warden Doc, MarylandPre-Release System;  Asresahegn Getachew, Md, M.D., MedicalDirector, Correctional Medical Services, Defendants--Appellees.
Nos. 96-6612, 96-6635.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 2, 1996.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   Alexander Harvey II, Senior District Judge.  (CA-95-3283-H, CA-96-688-H).
Russell James Campbell, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Wendy A. Kronmiller, Assistant Attorney General, Baltimore, Maryland;  Virginia Adams Stuelpnagel, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) civil complaints.   We have reviewed the records and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Campbell v. Lanham, Nos.  CA-95-3283-H;  CA-96-688-H (D. Md. Apr. 3 & 11, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.